Exhibit Amend Limited Partnership - Proof of Filing Alberta Amendment Date: 2008/04/01 Service Request Number: 11392052 Registration Number: LP12511507 Limited Partnership Name: ENERPLUS EXCHANGEABLE LIMITED PARTNERSHIP Limited Partnership Status: Active Nuans Number: 92666668 Nuans Date: 2008/04/01 Termination Date: 2050/06/21 Note: There is only 1 active General Partner General Partner General Partner Status: Active General Partner Type: Legal Entity Corporate Access Number: 2013912890 Last Name / Legal Entity Name ENERMARKINC. Street: 3000, 333 - 7 AVENUE SW City: CALGARY Province: ALBERTA Postal Code: T2P 2Z1 General Partner Status: Inactive General Partner Type: Legal Entity Corporate Access Number: 2012435364 Last Name / Legal Entity Name FET MANAGEMENT LTD. Street: 3300, 205 - 5 AVENUE SW City: CALGARY Province: ALBERTA Postal Code: T2P 2V7 1 of 2 Attachment Attachment Type Microfilm Bar Code Date Recorded Certificate of Limited Partnership (AB) 10000405101032103 2006/06/21 Notice to Amend 10000704100386284 2006/07/21 Notice to Amend 10000605101383487 2006/09/01 Notice to Amend 10000006101827533 2006/09/25 Notice to Amend 10000204000163753 2006/10/19 Notice to Amend 10000704000163760 2006/11/22 Notice to Amend 10000805101380015 2006/12/27 Notice to Amend 10000406101829144 2007/01/19 Notice to Amend 10000706101829152 2007/02/27 Notice to Amend 10000206101828895 2007/03/28 Notice to Amend 10000306101827485 2007/05/09 Notice to Amend 10000105101379416 2007/05/29 Notice to Amend 10000405101383817 2007/07/17 Notice to Amend 10000905101379422 2007/07/24 Notice to Amend 10000506101829191 2007/08/24 Notice to Amend 10000906101829467 2007/10/22 Notice to Amend 10000504100411883 2007/12/21 Notice to Amend 10000106101829579 2008/01/30 Notice to Amend 10000907103490181 2008/02/13 Notice to Amend 10000907103491091 2008/02/27 Notice to Amend 10000807103531629 2008/04/01 Notice to Amend 10000407103531626 2008/04/01 Registration Authorized By: ROBERT J. WATERS AGENT OF TRADE NAME/PARTNERSHIP 2of 2 IN THE MATTER OF FOCUS LIMITED PARTNERSHIP AND IN THE MATTER OF SECTION 52(1) AND 70(1) OF THE PARTNERSHIP ACT (ALBERTA) NOTICE OF AMENDMENT TO: CERTIFICATE OF LIMITED PARTNERSHIP THE UNDERSIGNED hereby give notice pursuant of Section 70(1) of the Partnership Act (Alberta) that the Certificate of Limited Partnership of Focus Limited Partnership registered on June 21, 2006 as Certificate of Limited Partnership No. LP 12511507 (the "Certificate"), as amended, is hereby further amended as follows: 1.The limited partnership heretofore referred to as Focus Limited Partnership shall forthwith be called and referred to as Enerplus Exchangeable Limited Partnership. Save and except as herein provided, the Certificate and the Partnership Agreement are hereby ratified and confirmed. DATED at Calgary, Alberta effective as of the 1st day of April, 2008. GENERAL PARTNER ENERMARKINC. Per: Robert J. Waters Senior Vice President and Chief Financial Officer LIMITED PARTNERS, by their duly authorized attorney, ENERMARK INC. Per: Robert J. Waters Senior Vice President and Chief Financial Officer IN THE MATTER OF FOCUS LIMITED PARTNERSHIP AND IN THE MATTER OF SECTION 52(1) AND 70(1) OF THE PARTNERSHIP ACT (ALBERTA) NOTICE OF AMENDMENT TO: CERTIFICATE OF LIMITED PARTNERSHIP THE UNDERSIGNED hereby give notice pursuant of Section 70(1) of the Partnership Act (Alberta) that the Certificate of Limited Partnership of Focus Limited Partnership registered on June 21, 2006 as Certificate of Limited Partnership No. LP 12511507 (the "Certificate"), as amended, is hereby further amended as follows: 1. FET Management Ltd., General Partner of Focus Limited Partnership, amalgamated with EnerMark Inc. and Brigantine Energy Inc. on April 1, 2008 (the "Amalgamation"); and 2. EnerMark Inc.,successor to FET Management Ltd. pursuant to the Amalgamation, shall forthwith be General Partner of Focus Limited Partnership. Save and except as herein provided, the Certificate and the Partnership Agreement are hereby ratified and confirmed. DATED at Calgary, Alberta effective as of the 1st day of April, 2008. GENERAL PARTNER ENERMARKINC. Per: Robert J. Waters Senior Vice President and Chief Financial Officer LIMITED PARTNERS, by their duly authorized attorney, ENERMARK INC. Per: Robert J. Waters Senior Vice President and Chief Financial Officer
